    Case 20-01005            Doc 73-1 Filed 07/02/20 Entered 07/02/20 10:44:22                                Desc Send PDF
                              to BNC - All Parties: Notice Recipients Page 1 of 1
                                                      Notice Recipients
District/Off: 0100−1                       User: tleclair                          Date Created: 7/2/2020
Case: 20−01005                             Form ID: pdf900                         Total: 13


Recipients of Notice of Electronic Filing:
aty         Andrew Helman, Esq.             ahelman@mpmlaw.com
aty         Dominique V. Sinesi, Esq.            Dominique.sinesi@usdoj.gov
aty         James Des Veaux Concannon, Esq.              James.Concannon@usdoj.gov
aty         Jeremy R. Fischer          jfischer@dwmlaw.com
aty         Katherine Krakowka             kkrakowka@mpmlaw.com
aty         Kelly McDonald, Esq.            kmcdonald@mpmlaw.com
aty         Roger A. Clement, Jr., Esq.           rclement@verrilldana.com
aty         Sage M. Friedman, Esq.            sfriedman@mpmlaw.com
                                                                                                                      TOTAL: 8

Recipients submitted to the BNC (Bankruptcy Noticing Center):
dft         Jovita Carranza, in her capacity as administrator for the U.S. Small Business Administration      U.S. Small Business
            Administration        409 3rd St., S.W.        Washington, DC 20416
aty         John R. Kresse        US Department of Justice/Civil Division          P.O. Box 875       Ben Franklin
            Station       Washington, DC 20044−0875
smg         State of Maine        Bureau of Revenue Services          Compliance Division Bankruptcy Unit        P.O. Box
            1060        Augusta, ME 04332
ust         Office of the U.S. Trustee        537 Congress Street        Portland, ME 04101
ust         Office of U.S. Trustee       537 Congress Street, Suite 300         Portland, ME 04101
                                                                                                                      TOTAL: 5
